PER CURIAM.
Paragraph 7 of the trial court’s Order on Motions for Contempt, which modified the former husband’s existing child support obligations by providing “[t]hat during the period while the minor children are continuously residing with the Respondent/Husband during his summer vacation, the Respondent/Husband shall not be obligated to pay child support for the minor children,” is reversed upon a holding that where, as here, the former husband filed no pleading requesting modification of his obligation to pay child support, the trial court was without power to order such modification. Cortina v. Cortina, 98 So.2d 334 (Fla.1957); Decker v. Hunter, 460 So.2d 1014 (Fla.3d DCA 1984). In all other respects, the order under review is affirmed.
Affirmed in part; reversed in part.